     Case 2:16-md-02740-JTM-MBN Document 7871 Filed 08/08/19 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF LOUISIANA

IN RE: TAXOTERE
(DOCETAXEL)
PRODUCTS LIABILITY                                              MDL No. 16-2740
LITIGATION
                                              Master Docket No. 2:16-md-02740
THIS DOCUMENT RELATES TO:
                                                  Civil Action No. 2:18-cv-01589
CARRIENE NEVIN,
                                                           Judge Jane T. Milazzo
       Plaintiff,

v.

ACCORD HEALTHCARE, INC.,
ACTAVIS LLC,
ACTAVIS PHARMA, INC.,
HOSPIRA WORLDWIDE, LLC,
HOSPIRA, INC.,
McKESSON CORPORATION,
PFIZER, INC.,
SANDOZ, INC.,
SANOFI US SERVICES, INC.,
SANOFI-AVENTIS U.S. LLC,
SUN PHARMA GLOBAL FZE, and
SUN PHARMACEUTICAL
INDUSTRIES, INC.,

Defendants.



                      PLAINTIFF’S NOTICE OF APPEAL


       Notice is hereby given that Carriene Nevin, Plaintiff in the above-named case,
    Case 2:16-md-02740-JTM-MBN Document 7871 Filed 08/08/19 Page 2 of 3




hereby appeals to the United States Court of Appeals for the Fifth Circuit from

Document # 7635: ORDER denying Plaintiff’s Rule 59 Motion, which was entered

in this action on July 16, 2019.

      Respectfully submitted this 8th day of August 2019.




                                     /s/ J. Christopher Elliott                 f
                                     J. Christopher Elliott, Esq. Colo. No. 41063
                                     J. Kyle Bachus, Esq.
                                     Darin L. Schanker, Esq.
                                     BACHUS & SCHANKER, LLC
                                     1899 Wynkoop Street, Suite 700
                                     Denver, Colorado 80202
                                     (303)893-9800
                                     (303)893-9900 [Fax]
                                     Email: celliott@coloradolaw.net
                                              kyle,bachus@coloradolaw.net
                                              dschanker@coloradolaw.net


                                     Attorneys for Plaintiff Nevin




                                        2
   Case 2:16-md-02740-JTM-MBN Document 7871 Filed 08/08/19 Page 3 of 3




                         CERTIFICATE OF SERVICE

      I hereby certify that on this 8th day of August 2019, a true and correct copy of

the foregoing Plaintiff’s Notice of Appeal was served on counsel of record via the

CM/ECF System.


                                       /s/ J. Christopher Elliott                  f
                                       J. Christopher Elliott, Esq.




                                          3
